MEMORANDUM **
Petitioner does not dispute that he was convicted under subsection (l)(b) of Or. *496Rev.Stat. § 163.415, and the BIA correctly determined that such a conviction qualifies as “sexual abuse of a minor” pursuant to In re Rodriguez-Rodriguez, 22 I. & N. Dec. 991, 995-96 (BIA 1999). We held in Afridi v. Gonzales, 442 F.3d 1212, 1216 (9th Cir.2006), that the BIA’s construction of the statute in Rodríguez-Rodríguez is permissible, so we must defer to the BIA’s interpretation. Because the BIA properly determined that petitioner was removable for having committed an aggravated felony, we lack jurisdiction to review his petition. See 8 U.S.C. § 1252(a)(2)(C).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.